     Case: 1:17-md-02804 Doc #: 3722 Filed: 05/07/21 1 of 5. PageID #: 511257




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                      MDL No. 2804
THIS DOCUMENT RELATES TO:
                                                      Case No. 17-md-2804
      The Track Three Cases
                                                      Judge Dan Aaron Polster




     Pharmacy Defendants’ Reply in Support of Motion to Strike Untimely Identified
     Prescriptions That Plaintiffs Contend Caused Harm for Which They Seek Relief

       Plaintiffs argue in opposition to Defendants’ motion to strike that they have not identified

16 new “red flags” in their experts’ reports, but merely new “computations” based on earlier red

flags. That surely would be news to their experts, who refer to the untimely disclosures as “red

flags” throughout their reports. See, e.g., Doc. 3716, Ex. 4, Excerpt of Catizone Report at 32 (“I

have relied upon … Craig McCann to review and calculate the number of prescriptions

dispensed, the amount of dosage units dispensed, and the morphine milligram equivalents

dispensed for each red flag by pharmacy chain that I have identified below. These summaries

can be found in Dr. McCann’s report as red flags 1-16 (‘Red Flags’); Doc. 3716, Ex. 5, Excerpt

of McCann Report at 150 (describing “43 Red Flags,” including the 16 untimely disclosed red

flags identified by Mr. Catizone).

       More important, whether they are new “red flags” or new “computations,” Plaintiffs do

not deny that when they “slightly modified the computations” they identified more than one

million new prescriptions that were not disclosed by the June 2020 deadline. See Doc. 3719 at 5

(“These eleven ‘highlighted’ computations capture a little more than 2 million red flagged
     Case: 1:17-md-02804 Doc #: 3722 Filed: 05/07/21 2 of 5. PageID #: 511258




prescriptions. Approximately 840,000 of those prescriptions are also captured by the set of 27

computations that were identified in June 2020.”). That is not simply a supplement under Rule

26(e). It is a different opinion about an entirely new and different universe of prescriptions. The

Court should disallow this untimely disclosure. See, e.g., Akeva L.L.C. v. Mizuno Corp., 212

F.R.D. 306, 310 (M.D.N.C. 2002) (striking untimely expert opinion because it “was not

supplementation, but merely an out-of-time disclosure”); Keener v. United States, 181 F.R.D.

639, 641-42 (D. Mont. 1998) (excluding expert report due to one month delay and a dramatically

different opinion).

       Plaintiffs’ argument that these untimely disclosures are somehow justified by two

documents produced after the June 2020 “red flag” disclosure deadline does not bear the weight

Plaintiffs put on it. For one thing, both documents involve well-known industry discussions

about the proper dispensing of controlled substances—discussions that included not just the

Pharmacy Defendants but also the National Association of Boards of Pharmacy (NABP), the

group that Mr. Catizone worked for at the time. See Pls.’ Ex. 2 at 1 (“Circling back around with

you regarding the NABP response documents.”). But even if Plaintiffs could support their

assertion that these two documents contained information they did not previously have, however

(they cannot), the proper course would have been to move for an extension of the Court-ordered

schedule, not to sandbag Defendants with more than a million newly identified red flag

prescriptions after the close of fact discovery.

       Finally, Plaintiffs repeatedly acknowledge that about 840,000 prescriptions were flagged

in both their initial red flag disclosure in June 2020 and their untimely disclosure in April 2021.

If the Court neither grants Defendants’ motion to strike Plaintiffs’ untimely red flags (and the

million-plus new prescriptions they flag), nor gives Defendants additional time to conduct




                                                   2
     Case: 1:17-md-02804 Doc #: 3722 Filed: 05/07/21 3 of 5. PageID #: 511259




discovery on this new information, then the Court should at the very least preclude Plaintiffs

from referencing at trial any flagged prescriptions other than the 840,000 overlapping

prescriptions identified in both Plaintiffs’ June 2020 disclosure and their untimely April 2021

disclosure.




Dated: May 7, 2021                           Respectfully submitted,


                                             /s/ Kaspar J. Stoffelmayr ______
                                             Kaspar J. Stoffelmayr
                                             Katherine M. Swift
                                             BARTLIT BECK LLP
                                             54 West Hubbard Street
                                             Chicago, IL 60654
                                             Phone: (312) 494-4400
                                             Fax: (312) 494-4440
                                             E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                             E-mail: kate.swift@bartlitbeck.com

                                             Attorneys for Walgreens Boots Alliance, Inc.,
                                             Walgreen Co., and Walgreen Eastern Co., Inc.

                                             /s/ Eric R. Delinsky
                                             Eric R. Delinsky
                                             Alexandra W. Miller
                                             ZUCKERMAN SPAEDER LLP
                                             1800 M Street, NW, Suite 1000
                                             Washington, DC 20036
                                             Phone: (202) 778-1800
                                             Fax: (202) 822-8106
                                             E-mail: edelinsky@zuckerman.com
                                             E-mail: smiller@zuckerman.com

                                             Counsel for CVS Pharmacy, Inc.

                                             /s/ Kelly A. Moore
                                             Kelly A. Moore
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             101 Park Avenue
                                             New York, NY 10178
                                             Phone: (212) 309-6612


                                                3
Case: 1:17-md-02804 Doc #: 3722 Filed: 05/07/21 4 of 5. PageID #: 511260




                                Fax: (212) 309-6001
                                E-mail: kelly.moore@morganlewis.com

                                Elisa P. McEnroe
                                MORGAN, LEWIS & BOCKIUS LLP
                                1701 Market Street
                                Philadelphia, PA 19103
                                Phone: (215) 963-5917
                                Fax: (215) 963-5001
                                E-mail: elisa.mcenroe@morganlewis.com

                                Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                Atlantic Customer Support Center, Rite Aid of Ohio,
                                Inc., Rite Aid Hdqtrs. Corp., and Eckerd
                                Corporation


                                /s/ Robert M. Barnes
                                Robert M. Barnes
                                Scott D. Livingston
                                Joshua A. Kobrin
                                MARCUS & SHAPIRA LLP
                                35th Floor, One Oxford Centre
                                301 Grant Street
                                Pittsburgh, PA 15219
                                Phone: (412) 471-3490
                                Fax: (412) 391-2315
                                E-mail: rbarnes@marcus-shapira.com
                                E-mail: livingston@marcus-shapira.com
                                E-mail: kobrin@marcus-shapira.com

                                Counsel for Giant Eagle, Inc. and
                                HBC Service Company

                                /s/ Tara A. Fumerton
                                Tina M. Tabacchi
                                Tara A. Fumerton
                                JONES DAY
                                77 West Wacker
                                Chicago, IL 60601
                                Phone: (312) 269-4335
                                Fax: (312) 782-8585
                                E-mail: tmtabacchi@jonesday.com
                                E-mail: tfumerton@jonesday.com

                                Attorneys for Walmart Inc.



                                   4
    Case: 1:17-md-02804 Doc #: 3722 Filed: 05/07/21 5 of 5. PageID #: 511261




                               CERTIFICATE OF SERVICE
       I hereby certify that, this 7th day of May 2021, I served a copy of the foregoing via the

Court’s ECF system to all counsel of record.

                                               /s/ Kaspar J. Stoffelmayr
                                               Kaspar J. Stoffelmayr

                                               Attorney for Walgreens Boots Alliance,
                                               Walgreen Co., Walgreens Eastern Co., Inc.




                                                5
